Walker, J.
There is no complaint that this ease was not submitted fairly to the jury. The complaint is that the verdict is too large. The Judge before whom the case was tried appeared to be satisfied with it; and in looking into the facts as they appear in the record, we think justice has been done. This was a fit case for the jury “to adjust the equities between the parties,” and they succeeded very well. Where no principle of law has been violated — and from the whole case it appears that substantial justice has been done — this Court is slow to disturb the verdict of a jury.
Judgment affirmed.